Citation Nr: 1432433	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder manifested by depression, to include as secondary to service-connected right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975 and from September 1976 to October 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board points out that the Veteran has received multiple diagnoses concerning mental health problems since his last VA examination.  They include major depressive disorder, anxiety disorder, psychosis, NOS, and depressive disorder, NOS.  Although the claim was certified on appeal to the Board as a claim of service connection specifically for depression, the Board finds that it is more appropriate to characterize the claim as one of entitlement to service connection for a psychiatric disorder manifested by depression as listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is not limited to the diagnosis identified by the veteran, but includes several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim).

The Veteran contends that his service-connected right ear hearing loss disability caused his current psychiatric disorder.  

The Veteran was afforded a VA examination in April 2010.  Upon examination, the examiner concluded that the Veteran met the diagnostic criteria for dysthymia.  In a May 2010 addendum, the April 2010 examiner provided the opinion that it was less likely than not that the Veteran's dysthymia disorder could be accurately attributed to his hearing loss.  The examiner stated that the Veteran's dysthymia was more likely than not attributable to his loss of smell and taste.  The examiner, however, did not offer a medical opinion addressing the theory of aggravation.  

In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability. 

In connection with an adjudication of the expanded claim of service connection for a psychiatric disorder manifested by depression, the Veteran must be scheduled for another VA psychiatric examination in order to identify the Veteran's current psychiatric disorders.  The examiner must address the question as to whether there is a direct or secondary nexus between any diagnosed psychiatric disorder, the Veteran's active duty service, and his service-connected right ear hearing loss disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

In addition, VA treatment records dating up to July 2013 are contained in the claims file.  Relevant ongoing medical records must be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records dated since July 2013 from the VA St. Louis Health Care System.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner must first identify the Veteran's psychiatric disorders.

Then, the examiner is asked to specifically address the following questions: 

a) Is it at least as likely as not (50 percent or greater probability) that any currently identified psychiatric disorder had its onset during, or is otherwise etiologically related to, service? 

b) Is it at least as likely as not (50 percent or greater probability) that any currently identified psychiatric disorder was caused by his service-connected right ear hearing loss disability?

c) Is it at least as likely as not (50 percent or greater probability) that any currently identified psychiatric disorder was aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected right ear hearing loss disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's psychiatric disorder found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to his service-connected right ear hearing loss disability.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

